IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20868
                         Summary Calendar
                        __________________


ESTHER GARDNER,

                                      Plaintiff-Appellant,

versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-3876
                        - - - - - - - - - -
                           April 11, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Esther Gardner appeals the district court's grant of summary

judgment affirming the Commissioner of Social Security's

determination that Gardner is not disabled within the meaning of

the Social Security Act, 42 U.S.C. § 405(g).   She argues that the

rejection of her testimony concerning the frequency and duration

of her transient ischemic attacks as not credible is not

supported by substantial evidence.   We have reviewed the record

and find no reversible error.   Accordingly, we affirm for the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-20868
                               -2-

reasons stated by the district court.    See Gardner v. Chater, No.

H-94-3876 (S.D. Tex. Sept. 8, 1995).

     AFFIRMED.